Case 1:16-cv-02117-JRS-MJD Document 195 Filed 09/19/19 Page 1 of 1 PageID #: 2160



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

  BRADFORD BOHANON,                             )
                                                )
                              Plaintiff,        )
                                                )
                         v.                     )     No. 1:16-cv-02117-JRS-MJD
                                                )
  CITY OF INDIANAPOLIS,                         )
                                                )
                              Defendant.        )


                                 Minute Entry - Trial Day 2

     John “Nick” Serban was sworn and testified. Michael Reiger was sworn and tes-

  tified. Exhibit 36 admitted into evidence without objection. Bradford Bohanon was

  sworn and testified.

     Plaintiff rests. At the close of Plaintiff’s evidence, City moved under Rule 50 for

  judgment as a matter of law. Motion denied.

     John Wallace and John Green were sworn and testified.

     The Court recessed to reconvene on September 18, 2019 at 12:00 p.m.



  Date: 9/19/2019




  Distribution to all parties of record via CM/ECF.
